                                                                          Case 2:17-cv-03007-APG-VCF Document 409 Filed 03/16/21 Page 1 of 3




                                                                      1    ROBERT S. LARSEN, ESQ.
                                                                           Nevada Bar No. 7785
                                                                      2    DAVID T. GLUTH, II, ESQ.
                                                                           Nevada Bar No. 10596
                                                                      3    DIONE C. WRENN, ESQ.
                                                                           Nevada Bar No. 13285
                                                                      4    GORDON REES SCULLY MANSUKHANI, LLP
                                                                           300 South 4th Street, Suite 1550
                                                                      5    Las Vegas, Nevada 89101
                                                                           Telephone: (702) 577-9300
                                                                      6    Facsimile: (702) 255-2858
                                                                           E-Mail: rlarsen@grsm.com
                                                                      7            dgluth@grsm.com
                                                                                   dwrenn@grsm.com
                                                                      8
                                                                           Attorneys for Defendants
                                                                      9    Reed Hein & Associates, LLC dba Timeshare Exit Team,
                                                                           Brandon Reed, Trevor Hein, Thomas Parenteau, and
                                                                     10    Happy Hour Media Group, LLC
Gordon Rees Scully Mansukhani, LLP




                                                                     11                               UNITED STATES DISTRICT COURT
                                     300 S. 4th Street, Suite 1550




                                                                     12                                      DISTRICT OF NEVADA
                                        Las Vegas, NV 89101




                                                                     13    DIAMOND RESORTS CORPORATION, a                   ) Case No.: 2:17-cv-03007-APG-VCF
                                                                           Maryland corporation,                            )
                                                                     14                                                     )
                                                                                               Plaintiffs,                  )
                                                                     15                                                     )    STIPULATION AND ORDER
                                                                           vs.                                              )   REGARDING DEADLINE TO
                                                                     16                                                     )        FILE RESPONSE TO
                                                                           REED HEIN & ASSOCIATES, LLC, d/b/a               )    PLAINTIFF’S MOTION FOR
                                                                     17    TIMESHARE EXIT TEAM, a Washington limited        )       PROTECTIVE ORDER
                                                                           liability company; BRANDON REED, an individual   )
                                                                     18    and citizen of the State of Washington; TREVOR   )          [First Stipulation]
                                                                           HEIN, an individual and citizen of Canada;       )
                                                                     19    THOMAS PARENTEAU, an individual and citizen      )
                                                                           of the State of Washington; HAPPY HOUR MEDIA     )
                                                                     20    GROUP, LLC, a Washington limited liability       )
                                                                           company; MITCHELL REED SUSSMAN, ESQ.             )
                                                                     21    d/b/a THE LAW OFFICES OF MITCHELL REED           )
                                                                           SUSSMAN & ASSOCIATES, an individual citizen      )
                                                                     22    of the State of California; SCHROETER,           )
                                                                           GOLDMARK & BENDER, P.S. A Washington             )
                                                                     23    professional services corporation; and KEN B.    )
                                                                           PRIVETT, ESQ., a citizen of Oklahoma,            )
                                                                     24                                                     )
                                                                                              Defendants.                   )
                                                                     25                                                     )
                                                                     26          Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Plaintiff DIAMOND RESORTS U.S.
                                                                     27    COLLECTION DEVELOPMENT, LLC (“Plaintiff”) and Defendant REED HEIN &
                                                                     28    ASSOCIATES, LLC d/b/a TIMESHARE EXIT TEAM (“TET Defendants”) (collectively, the

                                                                                                                      -1-
                                                                          Case 2:17-cv-03007-APG-VCF Document 409 Filed 03/16/21 Page 2 of 3




                                                                      1
                                                                           “Parties”) by and through their respective attorneys of record, hereby jointly stipulate as stated
                                                                      2
                                                                           below.
                                                                      3

                                                                      4                                             STIPULATION

                                                                      5             1.    On March 4, 2021, Plaintiff filed a Motion for Protective Order related to the

                                                                      6    deposition of the FRCP 30(b)(6) deposition of Plaintiff (the “Motion”). ECF No. 404.

                                                                      7             2.    TET Defendants served a joinder to the deposition notice and TET Defendants’

                                                                      8    counsel participated in the meet and confer conference regarding the topics. TET Defendants

                                                                      9    advised Plaintiff that it would be joining in the briefing on the issues that could not be resolved.

                                                                     10             3.    The deadline for response or opposition to the Motion was March 18, 2021.
Gordon Rees Scully Mansukhani, LLP




                                                                     11             4.    Plaintiff and SGB submitted a stipulation and order extending the deadline for the
                                     300 S. 4th Street, Suite 1550




                                                                     12    response until April 1, 2021, which was granted by the court. ECF No. 406.
                                        Las Vegas, NV 89101




                                                                     13             5.    TET Defendants were not included in the prior stipulation so in an abundance of

                                                                     14    caution are submitting its own stipulation for the court.

                                                                     15             6.    In order to adequately address and brief the issues presented in the Motion (ECF

                                                                     16    No. 404), the Parties agree that TET Defendants deadline to respond to the Motion also be

                                                                     17    extended up to and including April 1, 2021.

                                                                     18             ///

                                                                     19             ///

                                                                     20             ///

                                                                     21             ///

                                                                     22             ///

                                                                     23             ///

                                                                     24             ///

                                                                     25             ///

                                                                     26             ///

                                                                     27             ///

                                                                     28             ///

                                                                                                                            -2-
                                                                          Case 2:17-cv-03007-APG-VCF Document 409 Filed 03/16/21 Page 3 of 3




                                                                      1
                                                                                  7.      This is the Parties first request for extension of this deadline, and it is not intended
                                                                      2
                                                                           to cause any delay or prejudice to any party. Plaintiff does not object to the requested extension.
                                                                      3
                                                                                  Dated this 16th day of March, 2021.
                                                                      4
                                                                           GREENSPOON MARDER, LLP                                 GORDON REES SCULLY
                                                                      5                                                           MANSUKHANI, LLP
                                                                      6    /s/ Phillip A. Silvestri                               /s/ David T. Gluth
                                                                           PHILLIP A. SILVESTRI, ESQ.                             ROBERT S. LARSEN, ESQ.
                                                                      7    Nevada Bar No. 11276                                   Nevada Bar No. 7785
                                                                           3993 Howard Hughes Parkway, Suite 400                  DAVID T. GLUTH, II, ESQ.
                                                                      8    Las Vegas, NV 89169                                    Nevada Bar No. 10596
                                                                                                                                  DIONE C. WRENN, ESQ.
                                                                      9    RICHARD W. EPSTEIN, ESQ.                               Nevada Bar No. 13285
                                                                           Admitted Pro Hac Vice                                  300 South 4th Street, Suite 1550
                                                                     10    JEFFREY BACKMAN, ESQ.                                  Las Vegas, Nevada 89101
Gordon Rees Scully Mansukhani, LLP




                                                                           Admitted Pro Hac Vice
                                                                     11    MICHELLE E DURIEUX, ESQ.                               Attorneys for Defendants
                                                                           Admitted Pro Hac Vice                                  Reed Hein & Associates, LLC dba Timeshare
                                     300 S. 4th Street, Suite 1550




                                                                     12    200 East Broward Blvd., Suite 1800                     Exit Team, Brandon Reed, Trevor Hein,
                                        Las Vegas, NV 89101




                                                                           Fort Lauderdale, FL 33301                              Thomas Parenteau, and Happy Hour Media
                                                                     13                                                           Group, LLC
                                                                           Attorneys for Plaintiff
                                                                     14
                                                                                                                          ORDER
                                                                     15
                                                                                                                          IT IS SO ORDERED.
                                                                     16

                                                                     17
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                     18
                                                                                                                          DATED:         3-16-2021
                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                            -3-
